Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 07, 2019

The Court of Appeals hereby passes the following order:

A19A0569. DEBRA A. ROGERS v. JAMES R. STEVENS.

      In 2013, Debra A. Rogers and James R. Stevens were divorced. Thereafter,
Rogers filed a petition for modification of custody. The parties entered a consent
order. The trial court then entered orders amending the consent order and awarding
attorney fees to Stevens, which Rogers appealed. In an unpublished opinion, this
Court vacated the amended consent order and the fee award and remanded the case
to the trial court to set forth the basis for its fee award. See Case No. A18A0148 (June
27, 2018). On remand, the trial court issued a supplemental order, again awarding
fees to Stevens. Rogers has filed a direct appeal from the fee award, purporting to
appeal under OCGA § 5-6-34 (a) (11). We, however, lack jurisdiction.
      Generally, appeals from orders in domestic relations cases must be pursued by
discretionary application. See OCGA § 5-6-35 (a) (2). “[C]ompliance with the
discretionary appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322,
332 (1) (405 SE2d 265) (1991). In contrast, OCGA § 5-6-34 (a) (11) permits a direct
appeal from all judgments or orders in “child custody cases” that award, refuse to
change, or modify child custody or visitation, or orders that hold or decline to hold
persons in contempt of child custody orders. However, the issue-raised-on-appeal rule
applies “to appeals from orders or judgments in child custody cases. This means that
the proper appellate procedure to employ depends upon the issue involved in the
appeal, even if the order . . . was entered in a child custody case.” Voyles v. Voyles,
301 Ga. 44, 47 (799 SE2d 160) (2017). Here, Rogers does not challenge the trial
court’s custody ruling. Accordingly, the case is not directly appealable pursuant to
OCGA §5-6-34 (a) (11), and her failure to follow an application deprives us of
jurisdiction over this direct appeal. See Voyles, 301 Ga. at 47. For this reason, this
case is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/07/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.